Title: From George Washington to the Board of War, 18 April 1780
From: Washington, George
To: Board of War


          
            Gentn
            Head Qrs Morris Town April 18. 1780
          
          I have the Honor to transmit You the Arrangement of Harrison’s—Lamb’s, Crane’s & proctor’s Battallions of Artillery, on which You will be pleased to issue Commissions. The Relative ranks of the Field Officers & of all Captains as well those belonging to separate Companies as to the Battallions are set down after the Regimental arrangements, with the proper numbers against each, by which their precedence is to be determined and which will be noted as usual on their Commissions.
          Captain Jones’s Company is not annexed to any Battalion. This is the case of Capn Kingsbury’s raised in North Carolina. I have written to Congress to day and submitted to them the expediency of annexing the latter to the Battallion of Artillery in South Carolina. The Officers of both however want their Commissions.
          There are Two arrangements of the Maryland Companies of Artillery—which have acted with Harrison’s Battallion since they joined the Army. The reason for their being two is; They came out at first & stand at present in three Companies as you will perceive by the Arrangement No. 1—but being very large and much above the establishment the State had it in contemplation to form them into a separate Corps of

four & to be under a Major of their own appointment. They did me the honor to consult me upon the occasion and tho I was fully in opinion with them as to the propriety of their being formed into four—yet I took the liberty to recommend by a Letter on the 19 Feby that it would be better if they thought proper, to annex the Companies to the 1st Battallion—Harrison’s, than to form them into a separate Corps, on account of the difficulties which I had but too good reason to apprehend would arise on such a measure, with respect to the rank of the Officers, which would affect those of the Old Corps—and requested in case they approved the plan that they would be pleased to communicate it to Congress. On this ground the Arrangement No. 2 is formed—and is merely conditional, for I have not heard from the State since I wrote them upon the subject, and therefore cannot tell whether they mean to adopt the plan they had at first in contemplation of forming the Companies into a separate Corps under a Major of their own appointment; or whether they will consent to their being annexed to the 1st Battallion as was recommended. If they have agreed to the latter and Congress or the Board have received an Official communication of it—and there is nothing in it repugnant—the Arrangement No. 2 may take place and Commissions issue accordingly; But if this is not the case—they can only issue for the Officers of the three Companies as in the Arrangement No. 1. In either event the Officers should receive their Commissions as all of them, except Capn Brown and those of his Company, who are at Fort Schuyler, are going to the Southward, which is also the case of those of Harrison’s Battallion. Lt Colo. Carrington will be in philadelphia and will receive those for the Officers going to S. Carolina—the Others will be forwarded to Camp. I have the Honor to be with the highest respect Genl &c.
          
            G.W.
          
        